Citation Nr: 1634415	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-03 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based in individual unemployability (TDIU) prior to July 2, 2013.


REPRESENTATION

Appellant represented by:	Christopher Loaicono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his PTSD more closely approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment from February 17, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met as of the day the Veteran became unable to work, February 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. 

Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent.  For the following reasons, the Board finds the Veteran entitled to a PTSD disability rating of 70 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

The Veteran first applied for entitlement to service connection for PTSD in July 2010.  Several months later, in July 2010, the Veteran submitted a statement in which he stated that his experiences in Vietnam and Thailand had altered his outlook on life, causing him to lose his friendships, and impair his close, emotional ties with his family.  He stated he suffered from suicidal tendencies, emotional avoidance, traumatic memories, depression, frequent nightmares and insomnia, alcohol abuse, social isolation, and a cold and uncaring personality towards his family.

In July 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with PTSD.  The Veteran reported a stable relationship with his wife and five children.  He enjoyed no other socialization, as his self-consciousness about his combat injury alienated him from his civilian and veteran acquaintances.  Following the Veteran's return to the United States, he began drinking heavily.  His alcohol dependency continued until the three years prior to the examination.

The Veteran explained that he suffered from nightmares about his combat experiences, and they had increased in frequency and severity after he sought treatment for his PTSD.  Moreover, he believed that all of his symptoms had increased since his treatment began.  The Veteran felt depressed, withdrawn, and had no interest in routine activities.

The examiner determined the Veteran was appropriately groomed and dressed and alert in all spheres.  The Veteran's hygiene was appropriate, and he displayed behavior appropriate for the setting.  The Veteran's mood was dysphoric, and his affect was constricted but congruent.  His speech was unimpaired, and he spoke fluently with proper intonation, rhythm, and volume.  The Veteran displayed linear and logical thinking without any signs of formal thought disorder.  He denied hallucinations or delusions.

In June 2011, the Veteran's counselor at the Veteran Center stated the Veteran was unable to get through a session without becoming emotional; his nightmares had increased, and he displayed excessive anger, irritability, and fits of rage.

In January 2013, the Veteran submitted a claim for TDIU, explaining that his PTSD rendered him unable to work.

In February 2013, the Veteran underwent a psychiatric examination.  The examiner determined the Veteran suffered from deficiencies in family relations; difficulty in adapting to stressful circumstances; intrusive recollection of a traumatic experience; inability to establish and maintain effective relationships; depression affecting his ability to function independently, appropriately, or effectively; hypervigilance; mood symptoms; erratic sleeping pattern, and nightmares.

The examiner determined the Veteran's ability to interact appropriately with the general public; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to respond appropriately to changes in the work setting; and the ability to get along with co-workers or peers was markedly limited.  She determined the Veteran's ability to complete a normal workweek was moderately limited.

In November 2013, the Veteran underwent an additional C&P examination.  The Veteran complained that he was troubled by significant emotional distress; general anxiety and tension, as well as a depressed mood and the feeling of being overwhelmed.

The examiner determined the Veteran was dressed in an appropriately casual manner, was alert, and responded appropriately to directions.  His abstract thinking ability appeared intact, but his affect was somewhat constricted.  The Veteran's speech was clear, and his activity level was within normal limits.  The Veteran was oriented to person, time, and place, with no evidence of formal thought disorder, hallucinations, or delusions.

Lastly, the examiner determined the Veteran was sufficiently psychologically impaired to the extent that he was unable to function in a competitive employment environment, and that his psychological disability was moderately-to-markedly impaired.

The Veteran stated that he suffered from anxiety/fear; excessively watchful and overly cautious; bad or troubling dreams or nightmares; sleep disturbance; concentration problems; tendency to withdraw or isolate self; family problems and friction; changes in work level/performance; sad mood/depression/crying spells; sensitivity to noise; recurrent thoughts/dwelling/ruminations; avoidance of situations; flashbacks of traumatic situations; increased distractibility; hopelessness about the future; persistent worries that something bad will happen; frightening thoughts and images; anger or irritability for no particular reason; loss of interest or pleasure in common activities; and feeling apathetic/without motivation.

The Veteran underwent a November 2013 C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with reduced reliability and productivity.

For his social activities, the Veteran reported that he occasionally visits with his five sons and seven grandchildren, but does not socialize much otherwise.  He reported feeling anxious and depressed; lethargic and unmotivated, and sometimes entertained thoughts of suicide.

Symptomatically, the examiner determined the Veteran suffered from a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulties in establishing and maintaining effective work and social relationships.

Occupationally, the Veteran reported that he had been laid off in 2012.  He believes he lost all motivation to search for a new job due to his PTSD.  

In August 2014, the Veteran underwent another psychiatric examination.  The Veteran's ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual; ability to work in coordination with or proximity to others; ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with co-workers or peers; and his ability to respond appropriately to changes in the work setting were markedly limited.

In April 2016, the Veteran appeared before the VLJ at a live hearing to provide clarity to the nature and severity of his PTSD.  The Veteran listed his symptoms as anxiety, depression, problems sleeping, flashbacks, anger, cold sweats, crying spells, and feelings of lacking control.  On a day-to-day basis, the Veteran's depression affected his abilities to complete tasks, stay on focus, and caused him to experience thoughts of suicide.

Socially, the Veteran explained, has wife enjoyed friendships, but he did not.  Occupationally, when the Veteran worked, he was too confrontational, and too many small aspects of the working environment upset him.  Moreover, he was unable to focus on his tasks.  The Veteran believed his PTSD prevented him from performing full-time competitive work since he was laid off in February 2012, as his lack of motivation and focus made him unable to seek and obtain employment.

A review of the Veteran's treatment records from the VA throughout the period on appeal demonstrate symptoms similar to those detailed in the examinations above.

The evidence paints a picture of a Veteran struggling with suicidal thoughts, angry outbursts, depression, lack of motivation, anxiety, inability to focus, and extreme nightmares.  Thus, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130. 

A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran has maintained relationships with his wife, five sons, and seven grandchildren.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Moreover, consistent with the Veteran's treating records and statements, the examiners specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not justify a finding of total impairment. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  As the Veteran's PTSD was found to warrant a 70 percent rating, the Veteran meets the schedular criteria for TDIU.  As he was not employed from February 2012 on, due to his PTSD, the Veteran is entitled to TDIU from February 17, 2012. 


ORDER

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU is granted as of February 17, 2012, subject to the laws and regulations governing payment of monetary benefits.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


